We congratulate Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. We agree that the implementation of the 2030 Agenda for Sustainable Development should be the focus of the session. We also pay tribute to Mr. Lykketoft for his able stewardship of the seventieth session.
Today, three decades after the end of the Cold War, our multipolar world is more free and vibrant, yet still chaotic and turbulent; more interdependent, but more unequal; more prosperous, yet still afflicted by poverty. We see spectacular progress, but also unprecedented human suffering. The world is at a historic inflection point. The international order established after the Second World War is passing away, but a new order has yet to emerge. Competition between the major Powers is becoming more confrontational. This can pose serious threats to peace across Asia. A new cold war threatens to engulf Europe, where the momentum towards greater union has already been reversed. Barricades and walls are going up, especially against the tide of misery flowing out of a turbulent Middle East. In many countries, intolerance has revived the ghosts of xenophobia and Islamophobia.
Turmoil is intensifying in the Middle East. International efforts to defeat Da’esh are therefore urgent. For this, it is essential to reconcile the divergent objectives and priorities of regional and external Powers. Peace cannot be built when injustice prevails. The long- festering tragedy of Palestine demands determined action on the part of the international community.
After decades of strong growth, the world economy has reached a plateau. Yet despite the adverse international economic environment, in the past three years my Government has moved the country towards robust growth. We have fully integrated the 2030 Agenda for Sustainable Development into our own economic and social strategy, based on our conviction that people are the true wealth of our nation and that human development will determine our future destiny.
Our priority goal of economic development requires internal peace and stability. My country has been the principal victim of terrorism in our world, including terrorism supported, sponsored and financed from abroad. We will not allow externally sponsored terrorism and threats of destabilization to cause turbulence in Pakistan. Tens of thousands of our citizens and thousands of our security personnel have been killed or injured in terrorist attacks. That has only reinforced our resolve to eliminate the scourge of terrorism. Our comprehensive strategy of law enforcement and targeted military operations has produced remarkable results and enabled Pakistan to turn the tide against terrorists. Our Zarb-e-Azb operation is the largest, most robust and most successful anti-terrorism campaign anywhere in the world, deploying 200,000 of our security forces. Our comprehensive national action plan is fully endorsed by our people and our Parliament as well as by our security forces, all of whom have made heroic sacrifices to defeat terrorism.
Terrorism, however, is now a global phenomenon that must be addressed comprehensively and in all its forms, including State terrorism. The international community must coordinate its efforts if we are to accomplish that. Such efforts should be approached collectively, not through the unilateral enactment of laws with extraterritorial provisions that target certain countries. We will not win the fight against terrorism and violent extremism if we do not address their root causes. They lie in poverty and ignorance, political and social injustice and oppression, foreign intervention and occupation and denial of the legitimate rights of peoples and nations, especially the right to self-determination. Until those underlying causes are addressed, it will be difficult to counter the twisted narrative of violent extremists and terrorists.
After 15 years of the current war in Afghanistan, the international community agrees that the only road to a lasting peace in that country is through a dialogue between the Government in Kabul and the Afghan Taliban. Pakistan has long proposed this as the most viable way to end the decades of conflict and suffering in Afghanistan. Based on that belief in a negotiated peace, and in response to requests from President Ashraf Ghani, we have been facilitating the process of reconciliation in Afghanistan. There have been setbacks, but they are not a sufficient reason to abandon the path of peace and rely on the military option, which for the past decade and a half has failed to stabilize Afghanistan. Progress will be assured only when the Afghan parties themselves conclude that there is no military solution to the war and begin to work assiduously, through a meaningful dialogue process, to achieve reconciliation and peace at home.
More than three and a half decades of conflict and chaos in Afghanistan have had grave security and economic consequences for Pakistan. Almost 3 million Afghan refugees, to whom we have opened our homes and hearts, remain in Pakistan. We hope to see them return home voluntarily and with dignity. Until they do, the international community must shoulder its responsibility for helping to sustain them.
Confrontation should not be our destiny in South Asia. Pakistan wants peace with India and we have gone the extra mile to achieve it, repeatedly offering to hold a dialogue to address all outstanding issues. But India has posed unacceptable preconditions for engaging in dialogue. Let us be clear that talks are not some special favour for Pakistan. They are in the interest of both countries. They are essential to resolving our differences, especially in the Jammu and Kashmir dispute, and to averting the danger of any escalation.
Peace and normalization between Pakistan and India cannot be achieved without a resolution of the Kashmir dispute. That is an objective evaluation, not a partisan position. Our predictions have now been confirmed by events. A new generation of Kashmiris has risen spontaneously against India, demanding freedom from its illegal occupation. The young leader Burhan Wani, murdered by Indian forces, has emerged as a symbol of the latest Kashmiri intifada, a popular and peaceful freedom movement led by Kashmiris young and old, men and women, armed only with undying faith in the legitimacy of their cause and a hunger for freedom in their hearts.
As usual, the indigenous Kashmiri uprising has been met with brutal repression by India’s occupation force of more than half a million soldiers. More than a hundred Kashmiris have been killed; hundreds, including children and infants, have been blinded by shotgun pellets; and more than 6,000 unarmed civilians have been injured over the past two months.
The Indian brutalities are well documented. I would like to inform the General Assembly that Pakistan will share with the Secretary-General a dossier containing detailed information and evidence of the gross and systematic violations of human rights committed by Indian forces in occupied Jammu and Kashmir. The brutalities will not suppress the Kashmiris’ spirits; they will only intensify their anger and fortify their determination to see India end its occupation of Kashmir. From Srinagar to Sopore, the men, women and children come out each day, defying a curfew, to demand freedom.
Pakistan fully supports the demand of the Kashmiri people for self-determination, as several Security Council resolutions have promised them. Their struggle is a legitimate one for liberation from alien occupation. International law and the declarations of the United Nations on self-determination give them the right to struggle for their freedom. Every year, the General Assembly unanimously adopts a resolution that reaffirms the right of all peoples to self-determination and calls on the States concerned to immediately end their occupation and all acts of repression.
On behalf of the Kashmiri people; on behalf of the mothers and fathers of the innocent Kashmiri children; on behalf of women and men who have been killed,
blinded and injured; on behalf of the Pakistani nation, I demand an independent inquiry into the extrajudicial killings and a United Nations fact-finding mission to investigate brutalities perpetrated by the Indian occupying forces so that those guilty of such atrocities are punished. We demand the immediate release of all Kashmiri political prisoners, an end to the curfew, freedom for the Kashmiris to demonstrate peacefully, urgent medical help for the injured and abrogation of India’s draconian laws.
The Security Council has called for the exercise of the right to self-determination by the people of Jammu and Kashmir through a free and fair plebiscite, held under United Nations auspices. The people of Kashmir have waited 70 years for the implementation of that promise. The Security Council must honour its commitments by implementing its own decisions. The General Assembly must demand that India deliver on the commitments its leaders solemnly made on many occasions.
To that end, steps should be taken by the United Nations to demilitarize Jammu and Kashmir and undertake consultations with India, Pakistan and the true representatives of the Kashmiri people to implement the resolutions of the Security Council. In that context, we welcome the offer of his good offices by Secretary-General Ban Ki-moon. We will also open consultations with members of the Security Council to explore the modalities for the implementation of the relevant Council resolutions on Kashmir.
The international community ignores the danger of rising tensions in South Asia at its own peril. For its part, Pakistan is committed to the establishment of strategic stability in the region. It neither wants nor is engaged in an arms race with India. But we cannot ignore our neighbour’s unprecedented arms build-up, and we will take whatever measures are necessary to maintain credible deterrence. We have consistently urged the conclusion of bilateral arms control and disarmament measures between Pakistan and India to prevent conflict and avoid wasteful military expenditures.
We are open to discussing all measures of restraint and responsibility with India in any forum or format and without any conditions. We are ready for talks to agree on a bilateral nuclear test ban treaty. Today, from this rostrum, I would also like to reiterate our offer to India to enter into a serious and sustained dialogue for the peaceful resolution of all outstanding disputes, especially Jammu and Kashmir.
As a responsible nuclear-weapon State, Pakistan will continue to cooperate with all international efforts that seek to promote fair and equitable solutions to disarmament and non-proliferation challenges. We have introduced state-of-the-art measures to strengthen the safety and security of our nuclear materials and facilities. We have adopted a comprehensive export control regime that is fully consistent with international standards. Judged on the basis of objective criteria and without discrimination, Pakistan is fully eligible for membership in the Nuclear Suppliers Group.
In our turbulent and interdependent world, the United Nations remains an indispensable organization in terms of restoring order and ensuring global peace, stability and prosperity. Its principles remain the crucial pillars of international legality, the guide for the conduct of Member States and the guarantor of the legitimate rights of all nations and peoples. The United Nations must regain its credibility as the central instrument for the promotion of peace, prosperity and liberty. To that end, it should become more representative, transparent and accountable. A comprehensive and democratic reform of the Security Council, which Pakistan supports, should enhance its relevance and representation. Creating new centres of privilege will do the opposite.
Pakistan’s unwavering commitment to the United Nations is well established. We have played a pioneering and consistent role in United Nations peacekeeping. Despite our own security requirements, we will remain one of the world’s largest troop-contributing countries and maintain our record of success in multiple United Nations peacekeeping operations.
Pakistan has a vital stake in ending conflicts, fostering peace, fighting terrorism, strengthening democracy, promoting human rights, generating global growth and overcoming the challenges of environmental degradation. We can achieve those goals and create a new and peaceful world order, solely through the United Nations and with strict adherence to the principles of the Charter of the United Nations.
